Name: Council Regulation (EEC) No 3222/88 of 17 October 1988 introducing a common measure for the re-establishment of olive groves damaged by frost in certain regions of Greece in 1987
 Type: Regulation
 Subject Matter: Europe;  cultivation of agricultural land;  agricultural activity;  agricultural policy
 Date Published: nan

 21 . 10 . 88 Official Journal of the European Communities No L 288/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3222/88 of 17 October 1988 introducing a common measure for the re-establishment of olive groves damaged by frost in certain regions of Greece in 1987 whereas the re-establishment of olive groves must guarantee the maintenance of a high level of quality or, where the level reached is not yet satisfactory, an improvement in quality by the use of better varieties ; Whereas, in order to ensure that these measures achieve maximum effectiveness, it is essential that they form part of a programme for the re-establishment of olive groves drawn up by the Hellenic Republic ; Whereas it should be laid down that this package of measures constitutes a common measure within the meaning of Article 6 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (3), as last amended by Regulation (EEC) No 2048/88 (4) ; whereas the expenditure incurred by the Hellenic Republic should be financed by the Community at the rate of 40 % in view of the limited financial resources of that Member State, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Whereas, in order to attain the objectives of the common agricultural policy set out in Article 39(1 ) (a) and (b) of the Treaty, assistance must be provided for the structural improvement of agriculture in regions which are facing serious problems ; Whereas, in certain regions of Greece, olive trees have been destroyed or seriously damaged by exceptionnaly severe and protracted frost and whereas such damage has been even greater in certain areas ; Whereas, in those areas in particular, olive-growing represents the only economic way of using the soil and accordingly steps should be taken to encourage the re-establishment of olive groves under certain conditions, in order to ensure the survival of farming while preventing any threat of soil erosion or disturbance of the water balance, to protect the environment and to preserve the landscape ; Whereas such encouragement should take the form of a system of investment aids together with additional aid to compensate olive growers for their loss of income, taking into consideration special conditions which must be met by beneficiaries ; Whereas, at the same time, the re-establishment of olive groves should help improve competitiveness by reducing production costs ; whereas, therefore, with due regard for the existing structures in Greece, more advantageous conditions should be laid down where the re-establishment is carried out under a collective scheme involving several holdings ; HAS ADOPTED THIS REGULATION : Article 1 1 . In order to make good the damage caused by frost during the winter of 1986/87, an exceptional measure is hereby introduced to aid olive growing in Greece. This measure shall constitute a common measure within the meaning of Article 6 of Regulation (EEC) No 729/70 . 2. The common measure shall be implemented in areas where :  olive-growing accounts for a major share of agricultural production, and  at least 50 % of the olive trees were seriously damaged by frost during the winter of 1986/87. However, to qualify for the measures for the re-establishment of olive groves, holdings must have suffered considerable damage corresponding to at least 20 % of the number of their olive trees . (') OJ No C 182, 12. 7. 1988 , p. 9 . (2) Opinion delivered on 14 October 1988 (not yet published in the Official Journal). (3) OJ No L 94, 28 . 4. 1970, p. 13 . (4) OJ No L 185, 15. 7. 1988 , p. 1 . No L 288/2 Official Journal of the European Communities 21 . 10 . 88 In accordance with the procedure laid down in Article 2(5), the Commission may decide, in exceptional cases, not to apply the level of 50 % referred to in the second indent of the first subparagraph of this paragraph where the need for such an exception is clearly shown by the great diversity of the landscape, making it difficult to demarcate the areas. 3 . In accordance with Article 4 the Community shall make a contribution towards the common measure by financing out of the Guidance Section of the European Agricultural Guidance and Guarantee Fund, hereinafter called 'the Fund', measures involving : (a) collective or individual schemes for re-establishing olivfe groves affected by frost ; (b) aid granted to farmers whose income; including any earned away from the holding, does not exceed a certain threshold which shall be defined in the programme referred to in Article 2, for attaining the objectives which are linked to the schemes referred to in point (a), in compliance with the conditions laid down in Articles 3 and 4 (2). (f) the amount of aid to be granted to the olive grower depending on the method of re-establishment, whether collective or individual, and the production aptitude of the olive trees to be re-established, and on the basis of the economic situation of the olive grower in the case of the aid referred to in Article 1 (3) (b) ; (g) the estimated cost broken down by type of measure, the economic reasons justifying the schemes and the financial resources required, with details of the proposed schedule of payments ; (h) the measures taken to ensure that the programme is financed and that the aid is granted to olive growers within an appropriate period. 2. The programme and any updating amendments shall be forwarded to the Commission by the Greek Government. ,3 . At the request of the Commission, the Hellenic Republic shall provide additional information concerning the particulars required under paragraph 1 . 4. The duration of the programme shall be at least the same as that of the common measure . 5 . The Commission shall approve the programme and any updating amendments to it in accordance with the procedure laid down in Article 25 of Regulation (EEC) No 797/85 (') after consulting the Fund Committee on the financial aspects . Article 2 1 . The Greek Government shall draw up before 1 December 1988 , a specific action programme containing the most appropriate ways of carrying out the measures referred to in Article 1 . The programme shall provide in particular the following information : (a) the list of regions whose areas satisfy the criteria set out in the first subparagraph of Article 1 (2) ; (b) a description of the existing situation, the regional importance of olive-growing in terms of gross agricultural product, the nature of the damage caused by the frost and particularly of its regional distri ­ bution ; (c) a definition of the supervisory measures to ensure that the grant of aid for the re-establishment of olive groves to olive growers who have suffered the damage referred to in Article 1 ( 1 ) meets the requirements laid down in paragraph 2 of that Article ; (d) in the case of collective re-establishment schemes, the area to be re-established and the varieties recommended for each region, the mandatory overall plan to be followed by all olive growers involved and back-up measures concerned in particular with soil improvement and drainage work connected with the collective scheme ; (e) in the case of individual re-establishment schemes, the priority areas for re-establishment and the varieties recommended for each region, and the minimum rules to be applied in order to ensure an improvement in olive-growing conditions ; Article 3 1 . For the purposes of this Regulation, 'collective schemes for the re-establishment of olive groves' means any re-establishment operation carried out by farmers under a binding agreement between the farmers partici ­ pating in , the operation and the authority responsible for implementing it. Collective re-establishment schemes shall concern at least 5 000 olive trees and 25 farmers who are members of an olive-growers' cooperative or producer group or other recognized associations with a similar purpose, which shall specify the measures necessary for re-establishment. These bodies shall be authorized to lay down additional rules in order to achieve more readily the objectives set out in paragraph 3 . In accordance with the procedure referred to in Article 2 (5) the Commission may, in exceptional circumstances, determine a smaller minimum number of trees to be replanted or a smaller minimum number of participants in a collective scheme than those provided for in the second subparagraph of this paragraph, where the need for such a reduction is duly substantiated on the basis of the programme. (&gt;) OJ No L 93, 30 . 3 . 1985, p. 1 . 21 . 10 . 88 Official Journal of the European Communities No L 288/3 2. For the purposes of this Regulation, 'schemes for the individual re-establishment of olive groves' means any re-establishment operation carried out by farmers in respect of not less than 50 olive trees or 0,3 hectare per holding. The Hellenic Republic shall lay down rules with a view to achieving the objectives set out in paragraph 3 . 3 . Schemes for the re-establishment of olive groves shall be eligible only if : (a) they help restore the landscape in typical olive ­ growing areas, safeguard the environment, consolidate the soil and regulate the water regime ; (b) they contribute to a lasting improvement of working conditions on the holdings concerned and thus allow earned incomes to increase ; (c) they provide every guarantee as to their economic effectiveness ; (d) they permit the maintenance of a high level of quality or, where the level reached is not yet satisfactory, an improvement in the quality of olive products ; (e) they provide assurances that the average volume of olive oil produced will not exceed that produced prior to the period in which the frost damage occurred . Article 4 1 . Expenditure incurred in respect of the measures provided for in Article 1 (3) (a) shall be eligible for aid from the Fund up to a maximum of :  4 300 ECU per hectare in the case of total re-establishment, or  13 ECU per tree where re-establishment is carried out on a major part only of the area in question, as determined by taking into consideration the conditions laid down in the second indent of the first subparagraph of Article 1 (2) together with those in Article 3 ( 1 ) and (2), and  11 ECU per tree where the re-establishment scheme involves sawing the tree off at the base of the trunk, or  8 ECU per tree where the re-establishment scheme involves sawing off the main and secondary branches . The aid for re-establishment referred to in the first subparagraph may not, however, exceed the costs actually incurred . 2. Expenditure incurred in respect of the aid referred to in Article 1 (3) (b) shall be eligible under the Fund for an amount of 3 ECU on average per year and pef tree within a limit of five hectares or 1 500 trees per individual holding, such aid being granted for a maximum period of : -  five years in the case of replanting or sawing off at the base of the trunk,  three years in the case of the sawing-off of the main branches . The aid may be granted in degressive instalments . In the case of re-establishment by sawing off the secondary branches only, expenditure incurred in respect of the aid referred to in Article 1 (3) (b) shall be eligible under the Fund for a maximum total amount of 5 ECU per tree within a limit of five hectares or 1 500 trees per individual holding. However, in the case of collective schemes for the re-establishment of olive groves, the amount referred to in the first and third subparagraphs may be increased by 20 % . ¢ 3 . The Fund shall re-imburse the Hellenic Republic 40 % of the eligible expenditure referred to in paragraphs 1 and 2 incurred under the period referred to in paragraph 5. However, the eligibility of the re-establishment schemes referred to in paragraph 1 implies a minimum contribution of 20 % by the beneficiary towards the total cost . 4 . The total estimated cost to the Fund of the common measure is 73 million ECU for the period laid down in paragraph 5 . 5. The duration of the common measure shall be three years with effect from 1 January 1988 . Article 5 When approving the programme referred to in Article 2, the Commission shall , in agreement with the Hellenic Republic, determine the procedure by which it is to be informed at regular intervals of the implementation of the programme. Article 6 1 . Applications for reimbursement shall concern expenditure incurred by the Hellenic Republic during a calendar year and shall be submitted to the Commission before 1 May of the following year. 2 . Decisions on the grant of aid from the Fund shall be taken in accordance with Article 7 ( 1 ) of Regulation (EEC) No 729/70 . 3 . Advances in respect of work done referred to in Article 1 (3) (a) may be made in accordance with the financing procedure adopted by the Hellenic Republic and by reference to the state of progress of such work. 4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70 . Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 288/4 Official Journal of the European Communities 21 . 10 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 17 October 1988 . For the Council The President Y. POTTAKIS